329 F.2d 646
Lena CALLAN, Administratrix of the Goods and Chattels, Rights, Credits which were of Peter Callan, deceased and as General Administratrix of Peter Callan, decedent, Appellant,v.LILLYBELLE, LTD., a corporation of New York, Sol Hazen, Irwin Till and Johanna Callan.
No. 14556.
United States Court of Appeals Third Circuit.
Argued March 10, 1964.
Decided April 13, 1964.

Appeal from United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Leslie S. Kohn, Newark, N. J., for appellant.
Donald A. Robinson, Newark, N. J., (Shanley & Fisher, David S. Cramp, Newark, N. J., on the brief), for Lillybelle, Ltd. and Hazen.
Nicholas Scalera, Newark, N. J., (George D. McLaughlin, Newark, N. J., on the brief), for Irwin Till.
Before BIGGS, Chief Judge, and HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The judgment of the court below will be vacated and the cause will be remanded to the court below with the direction to consider the case again in the light of our opinion in United States v. Berkowitz (United States of America v. Lord), 328 F.2d 358 (1964).